         Case 1:06-cr-00080-NRB Document 322 Filed 06/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,

               - against -                                    MEMORANDUM AND ORDER

ANTHONY PATTERSON,                                             06 Cr. 80-6 (NRB)

               Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Defendant Anthony Patterson was convicted, following a jury

trial,    of    participating       in    a    conspiracy     to   distribute    1,000

kilograms and more of substances containing a detectable amount of

marijuana,       in     violation        of     18   U.S.C.     §§ 841(a)(1),      and

841(b)(1)(A),         and   possessing        firearms   in   furtherance   of    that

conspiracy, in violation of 18 U.S.C. § 924(c).                    The Court imposed

on defendant the lowest sentence that was legally permissible, and

defendant is currently serving a sentence of 300 months: 240 months

on Count I and 60 months on Count II, to be served consecutively.

See ECF Nos. 139; 192.              Defendant now moves for compassionate

release from Great Plains Correctional Facility, citing the health

risk posed by the COVID-19, and also moves for sentence reduction

under the First Step Act.            For the following reasons, defendant

Patterson’s motion is denied.

     We first address Patterson’s motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i), which permits a court to

“reduce [a] term of imprisonment” if, after considering the factors
       Case 1:06-cr-00080-NRB Document 322 Filed 06/23/20 Page 2 of 6



set   forth    in    18    U.S.C.   § 3553(a),    “it   finds   that    .   .   .

extraordinary and compelling reasons warrant such a consideration

. . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”                18 U.S.C

§ 3582(c)(1)(A).         A court may reduce a defendant’s sentence under

Section 3582(c)(1)(A)(i) only “upon motion of the Director of the

Bureau of Prisons” or “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of

such request by the warden of the defendant’s facility, whichever

is earlier.”    18 U.S.C. § 3553(c)(1)(A).         As the movant, Patterson

bears the burden of showing that his release is justified under

Section 3582(c)(1)(A). See United States v. Butler, 970 F.2d 1017,

1026 (2d Cir. 1992).

      Defendant attached a copy of his request for compassionate

release that he had made to the Bureau of Prisons.              That request

was addressed to the warden of FCI Oakdale II.            See ECF No. 316 at

13; 15.   However, for a motion that is not one filed by the Bureau

of Prisons, which is the case here, Section 3582(c)(1)(A)(i)

requires either the exhaustion of administrative remedies or “the

lapse of 30 days from the receipt of [a request for release] by

the   warden        of    the   defendant’s      facility.”       18     U.S.C.

§ 3582(c)(1)(A)(i) (emphasis added).          Defendant states that he is

                                          2
       Case 1:06-cr-00080-NRB Document 322 Filed 06/23/20 Page 3 of 6



currently incarcerated in Great Plains Correctional Facility, but

there is no record of defendant submitting a request for release

to the warden of Great Plains Correctional Facility.               Because the

Court does not have an authority to waive defendant’s compliance

with Section 3582(c)(1)(A)’s exhaustion requirement, see United

States v. Pereyra-Polanco, No. 19 Cr. 10 (NRB), 2020 WL 1862639,

at    *1   (S.D.N.Y.    Apr.    14,     2020),   defendant’s    motion     for

compassionate release may be denied for failure to exhaust. 1

      Even were we to assume that the lapse of 30 days from the

receipt of defendant’s request by the warden of the facility

defendant was previously incarcerated, namely FCI Oakdale II,

could satisfy the exhaustion requirement of Section 3582(c)(1)(A),

compassionate release is not warranted here. The COVID-19 outbreak

and the enhanced risk of exposure to the virus as proffered by

defendant does not in and of itself constitute an extraordinary

and   compelling    reason     to     reduce   the   defendant’s     sentence.

Defendant does not suggest that the exposure to COVID-19 would

pose a greater risk to him than to others.             Nor does he suggest

that he has any underlying medical conditions that would make him


      1     Defendant’s motion papers indicate that he had been imprisoned in
FCI Oakdale II as of March 4, 2020, see ECF No. 316 at 13, but was imprisoned
in the Great Plains Correctional Facility as of April 5, 2020.     Id. at 14.
Accordingly, defendant presumably was transferred out from FCI Oakdale II at
some point between those dates.    Given the timing, it is possible that the
Bureau of Prisons transferred defendant in response to his request for
compassionate release. In that case, defendant’s transfer itself can be deemed
as grant of an administrative remedy, which defendant may challenge. However,
that request does not satisfy the exhaustion requirement under 18 U.S.C.
§ 3582(c)(1)(A)(i) to make a request to the warden of his current facility.

                                          3
         Case 1:06-cr-00080-NRB Document 322 Filed 06/23/20 Page 4 of 6



more vulnerable to the exposure to COVID-19. Moreover, defendant’s

age does not fall within the age range that has been identified as

most at risk.2

      Even if the risk associated with COVID-19 constituted an

extraordinary       and   compelling    reason,       which   it   does   not,    the

application of factors set forth in 18 U.S.C. § 3553(a) would still

counsel strongly against release. 3               Those factors include “the

nature    and    circumstances   of     the   offense     and   the   history     and

characteristics of the defendant,” as well as “the need for the

sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for

the offense.”       See 18 U.S.C. § 3553(a)(1), (a)(2)(A).                Defendant

was convicted of participating in a narcotics conspiracy that

distributed marijuana on a scale of thousands of kilograms over

multiple     years.       Defendant    assumed    a    leadership     role   in   the

operations of that conspiracy after his predecessors had been

arrested.       Moreover, defendant committed the offense, for which he

is currently incarcerated, while he was under the supervision of



      2     See CDC, People Who Are at Higher Risk for Severe Illness, available
at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (identifying individuals 65 years and older as at high-risk of
severe illness from COVID-19).
      3     “[A] court confronted with a compassionate release motion is still
required to consider all the Section 3553(a) factors to the extent they are
applicable, and may deny such a motion if, in its direction, compassionate
release is not warranted because Section 3553(a) factors override, in any
particular case, what would otherwise be extraordinary and compelling
circumstances.” United States v. Gotti, No. 02 Cr. 743-07 (CM), 2002 WL 497987,
at *2 (S.D.N.Y. Jan. 15, 2020).

                                              4
         Case 1:06-cr-00080-NRB Document 322 Filed 06/23/20 Page 5 of 6



New York State Division of Parole in connection with a conviction

of the state felony for possessing a controlled substance.                Under

the   circumstances,     the   Court   concludes      that   consideration    of

Section 3553(a) factors would not warrant a reduction of sentence.

      In this motion, defendant also references the First Step Act

Section     401(a)(2)(A)(i), which      narrowed      and    limited   mandatory

minimum penalty enhancements based on prior drug convictions.

However, as conceded by defendant, that section applies only

prospectively and does not provide a basis for sentence reduction

in retrospect.      See United States v. Bryant, No. 06 Cr. 17 (LTS),

2020 WL 1151454, at *2 (S.D.N.Y. Mar. 10, 2020).                  Therefore, a

reduction of defendant’s sentence is not warranted under the First

Step Act.

      For    the   foregoing    reasons,       the   Court   denies    defendant

Patterson’s motion.        This Memorandum and Order resolves the ECF

Docket Entry No. 316.

      SO ORDERED.



Dated:       New York, New York
             June 23, 2020


                                           ____________________________
                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                           5
      Case 1:06-cr-00080-NRB Document 322 Filed 06/23/20 Page 6 of 6



Defendant(pro se)
Anthony Patterson

A copy of the foregoing Memorandum and Order has been mailed to
the following:
Anthony Patterson (#57631-004)
(GEO) Great Plains Correctional Facility
P.O. Box 400
Hinton, OK 73047




                                       6
